DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 21-23, and 26 are rejected under 35 U.S.C. 103 as obvious over WO 2014/122301 A1 to Thoranaghatte, in view of Applicant Admitted Prior Art (AAPA), in view of U.S. PG Pub. No. 2013/0060146 to Yang et al., and in view of U.S. PG Pub. No. 2006/0025668 A1 to Peterson et al.
Regarding claim 1, Thoranaghatte discloses a navigation system, comprising: a localizer system including a camera (noting 122 and 123 reads on the camera) configured to acquire an image of an instrument, wherein the instrument includes at least a handle containing an  external surface contour that is included in the acquired image, wherein the instrument further includes an intervention portion that is positioned a distance from a distal end of the handle (see Figs. 1, 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, 89, and 110, noting at least that a skilled artisan would recognize the saw in Fig. 6 has a blade as an intervention portion and a handle with arrow 955 pointing to the handle), a processor configured to execute instructions to evaluate the external surface contour in the acquired image, recognize the external surface contour as the handle in the acquired image as the instrument, determine a position of the instrument in space by the determined external surface contour, and determine a position of the instrument in space relative to an object based on the determined external surface contour; determine an icon to represent the instrument at the determined position of the instrument relative to the object (noting a tip and edge are displayed in various embodiments and both read on the claimed icon) (for example 121 and 101); and a display device configured to display an image of at least a portion of the object and an icon representing the determined position of the instrument relative to the image of at least the portion of the object (for example 102)(see Figs. 1, 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, 89, and 110, noting an icon in a BRI can be any designation of the tool 
Examiner takes Official Notice that an icon representing a tool for display in a medical tracking image is well known in the art.  This Official Notice has been deemed Applicant Admitted Prior Art.
It would have been obvious to use an icon of the tool because doing so would predictably apprise a user of the tool location and shape in a medical tracking image.
Yang discloses a similar localizer system to acquire an image containing the external surface contour of the instrument, evaluate the external surface contour in the acquired image, recognize the external surface contour in the acquired image as the instrument,  determine a position of the instrument in space by the determined external surface contour, and determine a position of the instrument in space relative to an object based on the determined external surface contour (see Figs. 1 and 17, abstract, and para 9-13, 90, 91, 211-225).  Examiner also notes that Yang discloses a camera for acquiring a surface contour of the instrument (see Id.).  Further, Yang discloses a determined icon of the surgical instrument at the determined position relative to the object in Fig. 25 and associated text.  Yang also discloses a device, including a camera) configured to acquire an image of an instrument, wherein the instrument includes at least a handle containing an external surface contour that is included in the acquired image, wherein the instrument further includes an intervention portion that is positioned a distance from a distal end of the handle (see Fig. 27 and para 189-194, noting the user is holding a handle and a handle reads on any portion of the device the user can hold).

Examiner also notes that Figs. 1-3 of Thoranaghatte strongly suggest and also discloses the tracked location to tip distance method claimed in the amended subject matter of October 4, 2021 because the fifth step in Fig. 1 notes relative position of the tip is tracked by tracking marker regions which are on the handle of Thoranaghatte in Figs. 2 and 3.
Alternatively, Peterson discloses a similar medical tracking system for displaying a medical tool in relation to a surgical scene, where a location of a portion of the tool other than the intervention portion is determined by sensing and location of the intervention portion of the tool is then determined based on a known distance between the sensed portion of the tool and the intervention portion of the tool.  The location of the tip determined by the distance to the portion of the tool other than the intervention portion is then used to determine the position of the intervention portion relative to objects in the image space.  Lastly, AAPA and Peterson disclose displaying the intervention portion of the tool relative to the objects in the image space (see para 11 and 37).  Examiner notes that Yang also only tracks the handle portion and not the tip (see Fig. 27).

Regarding claim 5, Thoranaghatte discloses a device, wherein the image of at least the portion of the object includes at least one of a magnetic resonance image or a computed tomography image (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, and 89).
Regarding claims 21 and 22, Thoranaghatte discloses a device, wherein the localizer system is further configured to track movement of the external surface contour relative to the object over time without a specific tracking member affixed to the instrument and wherein the localizer system is configured to track movement of only the external surface contour of the instrument, wherein the external surface includes a transition portion configured to allow for tracking of the instrument (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, and 89, noting markerless tracking in at least the embodiments of Figs. 2 and 6, noting the saw in Fig. 6 has a transition between blade and handle).  Examiner notes that the saw of Thoranaghatte would be recognized as having a handle with an intervention portion extending therefrom.  
Alternatively, Yang discloses an instrument with a handle and an intervention portion extending therefrom (see Fig. 27).

Regarding claim 23, Thoranaghatte discloses a device, wherein the display device is configured to superimpose the icon over the image of at least the portion of the icon based on the determined position of the instrument (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, and 89).
Regarding claim 26, Thoranaghatte discloses a device, wherein the display device is configured to illustrate the icon to represent movement of the instrument, including portions not directly imageable with the localizer (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, and 89).  Examiner also notes that the claim limitations of claim 26 are merely intended use limitations and the device of Thoranaghatte is capable of performing said limitations.
Claims 2-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thoranaghatte, AAPA, Yang, and Peterson as applied to claim 1 above, and in further view of U.S. PG Pub. No. 2006/0072124 A1 to Smetak et al.
Regarding claims 2-4 and 7, Smetak discloses a similar medical device tracking system, wherein the localizer system includes a first camera lens and a camera second lens; and wherein the first lens is positioned a distance from the second lens; wherein the camera includes a stereoscopic camera system, including the first lens and the second lens; wherein the localizer system further includes a processor system configured to determine the position of the instrument based on images acquired with at least one of the first lens or the second lens; and wherein the position of the instrument includes at least six-degree of freedom position 
Further with respect to claim 3, Thoranaghatte and Yang also discloses a device, wherein the camera is configured to acquire a plurality of images containing the external surface contour of the instrument over time and wherein the determined position of the instrument in space is determined over time with the plurality of images (see the citations with respect to claim 1).
It would have been obvious and predictable to provide a camera lens to the cameras already present in Thoranaghatte because doing so would predictably provide a focused image for data processing and object tracking.  Further, it would have been obvious and predictable to provide 6 degrees of freedom position data so that orientation and position data could be determined so that the tool could be placed and used predictably by the user.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thoranaghatte, AAPA, Yang, Smetak, and Peterson as applied to claims 1 and 28 above, and further in view of U.S. PG Pub. No. 2005/0203544 A1 to Revie et al.
Regarding claim 8, Smetak discloses a similar medical device tracking system, further comprising: a memory system including a database of information regarding a plurality of instruments, wherein the database includes dimensions of selected portions of each instrument of the plurality of instruments: and wherein the localizer system is configured to image at least one instrument of the plurality of instruments and the processor system is configured to 
Further, Revie discloses a similar medical tracking system, wherein a look up table (LUT) comprises data on the shapes of medical devices, wherein the LUT is used to determine which medical device is being used based on its shape and to determine a position of a selected position of the instrument to determine a position of the icon based on recalled dimensions (see para 28).  Revie further disclose that a look up table can be used to determine relative locations of parts of a device (see para 28 and 38).
Similarly, Thoranaghatte discloses displaying specific parts of an instrument with an icon, such as a tip or edge of a device (see citations with respect to claim 1).
It would have been obvious and predictable to have combined the teachings of Smetak and Revie with Thoranaghatte because doing so would efficiently and predictably allow a tracking system to determine which of a plurality of devices is being used for tracking and surgery so that an appropriate tracking procedure could be performed and so that an icon representing the device could be displayed to a user.  Essentially, Revie and Thoranaghatte disclose a combined device wherein selected portions of an instrument can be determined based on previously stored look up table data and then the selected portions, such as a tip, can be displayed on a navigation image.
Claims 24, 27, 28, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Thoranaghatte, AAPA, Yang, Smetak, and Petereson as applied to claim 22 above, and further in view of U.S. PG Pub. No. 2011/0251625 A1 to Bulitta et al.

It would have been obvious to one of skill in the art to have duplicated the dual camera system of Thoranaghatte in light of the teachings of Bulitta because doing so would provide a wider field of viewer and/or provide a field of view with redundant tracking, which prevents tracking loss. 
Regarding claim 28, Thoranaghatte discloses a device, wherein the localizer system is configured to: register an object space relative to an image space of the image of at least the portion of the object; and maintain the registration of the object space relative to the image space at least by the fixing the object relative to a localizer of the localizer system (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, and 89).  
Thoranaghatte also discloses a device a mount configured to fix the object relative to the mount; and a localizer mounting member to fix at least one of the first camera and the second camera to the mount and fix at least one of the first camera and the second camera relative to the object held in the mount, wherein registration is maintained amongst all of the components (see Figs. 25 and 26 and para 96-99).

It would have been obvious and predictable to have combined the teachings of Smetak and Revie with Thoranaghatte because doing so would efficiently and predictably allow a tracking system to determine which of a plurality of devices is being used for tracking and surgery so that an appropriate tracking procedure could be performed and so that an icon representing the device could be displayed to a user.
Examiner notes other interpretations of the claims read on U.S. PG Pub. No. 2008/0125630 A1 to Caylor.
Regarding claim 39, Thoranaghatte and Yang both disclose a device, wherein acquire an image containing the external surface contour of the instrument includes acquiring a plurality of images over time of containing the external surface contour of the instrument; determine the external surface contour in the acquired image includes determine the external surface contour in each image of the plurality of images over time; wherein the localizer system is operable to determine a plurality of positions of the instrument in space over time by the determined external surface contour in each image of the plurality of images over time (Thoranaghatte see Figs. 1, 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, 89, and 110 and Yang Figs. 1 and 17, abstract, and para 9-13, 90, 91, 211-225).
It would have been obvious and predictable to have substituted on tracking system for another because doing so would predictably track a tool for use in the Thoranaghatte system.  . 
Claims 29-35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Thoranaghatte, AAPA, Yang, Smetak, and Peterson.
Regarding claims 29, 30, and 35, Thoranaghatte discloses a navigation system for displaying an icon representing a position of an instrument relative to an object, the instrument having an external surface contour extending over at least a portion of the instrument, the navigation system comprising: at least one non-transitory storage media containing instructions that, when executed by at least one processor of the navigation system, cause the at least one processor to: access images of the instrument, the images containing the external surface contour of the instrument; receive an input of an identifying feature of the instrument; determine dimensions of the instrument; determine a position of the instrument relative to the object; track the external surface contour of at least the portion of the instrument relative to the object; determine the icon of the instrument based on the accessed images of the instrument and at the determined position of the instrument and display the icon with a display device based on the tracked external contour at the determined position relative to the object and wherein the instructions, when executed by the one or more processors in the navigation system, further cause one or more processors to: display an image of the object on the display device; and register the displayed image of the object to the object (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, 89, and 110).

It would have been obvious to use an icon of the tool because doing so would predictably apprise a user of the tool location and shape in a medical tracking image.
Smetak discloses a similar medical device tracking system, wherein the localizer system includes a first camera lens and a camera second lens and wherein the processor system is configured to determine the position of the instrument based on images acquired with both of the first lens and the second lens (see Figs. 1 and 14 and para 6-9 and 65). 
It would have been obvious and predictable to provide a camera lens to the cameras already present in Thoranaghatte because doing so would predictably provide a focused image for data processing and object tracking.  Further, it would have been obvious and predictable to provide 6 degrees of freedom position data so that orientation and position data could be determined so that the tool could be placed and used predictably by the user.  
Thoranaghatte discloses the instrument and first localizer as claimed (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, 89, and 110).  
Smetak discloses receiving an input of an identifying feature of the instrument and determining dimensions of the instrument based on an external surface contour of the instrument in an accessed image (see para 72-75).  Smetak further discloses determining dimensions of the instrument based on a pre-determined external surface contour of the instrument that is accessed from a database based on the received input (see para 72-75).  
It would have been obvious and predictable to have combined the teachings of Smetak with Thoranaghatte because doing so would efficiently and predictably allow a tracking system 
Yang discloses a localizer system to acquire an image containing the external surface contour of the instrument, determine the external surface contour in the acquired image, determine a position of the instrument in space by the determined external surface contour, and determine a position of the instrument in space relative to an object based on the determined external surface contour (see Figs. 1 and 17, abstract, and para 9-13, 90, 91, 211-225).  Yang also discloses a device, including a camera configured to acquire an image of an instrument, wherein the instrument includes at least a handle containing an external surface contour that is included in the acquired image, wherein the instrument further includes an intervention portion that is positioned a distance from a distal end of the handle (see Fig. 27 and para 189-194, noting the user is holding a handle and a handle reads on any portion of the device the user can hold).
It would have been obvious and predictable to have substituted on tracking system for another because doing so would predictably track a tool for use in the Thoranaghatte system.  Moreover, the implementation of the Yang teachings with those of Thoranaghatte would provide enhanced tracking with a reduced need for intra-operative calibration and with less constraints on the surgical workflow. Yang also provides the predictable benefit of allowing the user to hold the device.
Examiner also notes that Figs. 1-3 of Thoranaghatte strongly suggest and also discloses the tracked location to tip distance method claimed in the amended subject matter of October 
Alternatively, Peterson discloses a similar medical tracking system for displaying a medical tool in relation to a surgical scene, where a location of a portion of the tool other than the intervention portion is determined by sensing and location of the intervention portion of the tool is then determined based on a known distance between the sensed portion of the tool and the intervention portion of the tool.  The location of the tip determined by the distance to the portion of the tool other than the intervention portion is then used to determine the position of the intervention portion relative to objects in the image space.  Lastly, AAPA and Peterson disclose displaying the intervention portion of the tool relative to the objects in the image space (see para 11 and 37).  Examiner notes that Yang also only tracks the handle portion and not the tip (see Fig. 27).
It would have been obvious and predictable to one of skill in the art to have used a distance to tip method as taught in Peterson with the system of Thoranaghatte because doing so would eliminate the need to track the tip of the device that may enter the patient and be obscured from the cameras of Thoranaghatte.  Moreover, such a method would have been an obvious substitution for measuring the contour of the entire device because doing so would predictably allow the tip location to be determined with less data analysis.  
Specifically, regarding claims 30 and 35, Examiner notes that the mounts of Thoranaghatte Figs. 25 and 26 would maintain registration amongst the object, the cameras, and the respective lenses in combination.

Regarding claim 32, Thoranaghatte discloses a device, wherein the instructions, when executed by the one or more processors in the navigation system, cause the one or more processors to: acquire the image of the object by at least one of loading a magnetic resonance image or a computer tomography image (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, 89, and 110).
Regarding claims 33 and 34, Thoranaghatte discloses a device, wherein the accessed images of the instrument include a plurality of images acquired over time wherein the instructions, when executed by the one or more processors in the navigation system, cause the one or more processors to: track movement of the external surface contour of the instrument by tracking movement of only the external surface contour of the instrument in each image of the plurality of images and cause the one or more processors to: illustrate the icon to represent movement of the instrument; and determine a location of the intervention portion of the instrument relative to the external surface contour of the handle portion of the instrument based on the determined dimensions of the instrument (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, 89, and 110, noting also the alternative combination with Peterson with respect to claim 29).
Regarding claim 37, Thoranaghatte discloses a device, wherein the instructions, when executed by the one or more processors in the navigation system, further cause one or more 
Further, Smetak disclose imaging the instrument with the first lens and the second lens to determine dimensions for tracking the instrument (see Figs. 1 and 14 and para 6-9 and 65). 
It would have been obvious and predictable to provide a camera lens to the cameras already present in Thoranaghatte because doing so would predictably provide a focused image for data processing and object tracking.  Further, it would have been obvious and predictable to provide 6 degrees of freedom position data so that orientation and position data could be determined so that the tool could be placed and used predictably by the user.  
Regarding claim 38, Thoranaghatte discloses a device, wherein the instructions, when executed by the at least one processor, further causes the at least one processor to: determine a position of selected portion of a distal end of the instrument; and display the icon to include a representation of the selected portion of the distal end of the instrument (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, 89, and 110).  Thoranaghatte also discloses a device, wherein the localizer system is configured to: register an object space relative to an image space of the image of at least the portion of the object (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, and 89).
Also, AAPA discloses that an icon representing a tool for display in a medical tracking image is well known in the art.
It would have been obvious to use an icon of the tool because doing so would predictably apprise a user of the tool location and shape in a medical tracking image.

It would have been obvious and predictable to have combined the teachings of Smetak with Thoranaghatte because doing so would efficiently and predictably allow a tracking system to determine which of a plurality of devices is being used for tracking and surgery so that an appropriate tracking procedure could be performed and so that an icon representing the device could be displayed to a user.  
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Thoranaghatte, AAPA, Yang, and Smetak as applied to claim 35 above, and further in view of Bulitta.
Regarding claim 36, Bullita discloses a similar medical tracking system, wherein the localizer system is a first localizer system having a first field of view; wherein the navigation system further comprises a second localizer system having a third lens and a fourth lens; and wherein the second localizer system is configured to: duplicate the first field of view; generate a second field of view; or at least partially overlap the first field of view with the second field of view (see para 19).
Moreover, Bullita in combination with Thoranaghatte discloses a device, wherein the second localizer has a second processor that executes instructions to: determine the selected external surface contour of at least the portion of the instrument; determine the position of the selected external surface contour of at least the portion of the instrument relative to the object and track the external surface contour of at least the portion of the instrument relative to the 
It would have been obvious to one of skill in the art to have duplicated the dual camera system of Thoranaghatte in light of the teachings of Bulitta because doing so would provide a wider field of viewer and/or provide a field of view with redundant tracking, which prevents tracking loss. 
Response to Arguments
Applicant’s remarks are moot in view of the new grounds of rejection.  Further, if applicable, Applicant’s remarks filed October 4, 2021 are unpersuasive for the reasons noted in the Final Rejection dated February 14, 2020 and for the reasons noted in the Advisory Action dated December 30, 2020, which are incorporated herein by reference.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793